Dickinson, J.
This action has been before us on two former appeals. See 45 Minn. 355, (47 N. W. Rep. 1068,) and 48 Minn. 285, (51 N. W. Rep. 610.) In the decision last cited the nature of the case is stated, and need not be here repeated. ' At the last trial, which we are now called upon to review, a verdict was rendered for • the plaintiff, based upon the alleged negligence of the plaintiff’s fellow servant, Connors, who, as is determined by the verdict, pushed the plaintiff off the hand car when he (Connors) was applying the brake to stop the car. The chief contention on this appeal is whether the case shows negligence on the part of Connors. It is unnecessary to allude particularly to the facts. As to the fact of negligence, the case presented by the plaintiff was not a strong one, but the issue was so doubtful upon the evidence that we think that the verdict must be accepted as final.
It was proper to show that Connors could have applied his foot to the brake without turning around, and that it was not customary or usual to turn around for that purpose. The bearing of such evidence is obvious when it is considered that the case tended to show that it was by the act of Connors in turning around quickly and with force that the plaintiff was pushed off the car, the four men necessarily standing very close together. It was proper to show that the act which may be deemed to have caused the injury was not in accordance with the usual mode of doing such things, for that would go to show that it was unnecessary, and hence might be deemed negligent.
The exception to the giving of the instructions, as requested by the plaintiff, was too general to call in question the correctness of any particular instruction, —Carroll v. Williston, 44 Minn. 287, (46 N. W. Rep. 352;) — but w.e may add that we see no error in the particular instructions to which the appellant calls attention.
Order affirmed.
(Opinion published 53 N. W. Rep. 800.)